Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argues that Patana (US 20170183035) fails to disclose each and every element of the amended independent base claims, 26, 36, and 49. In particular, applicant argues the newly amended limitation of claim 26 “calculate an offset value for lane navigation, based on a random value selected from within a range of values, wherein the range of values corresponds to a width of a road lane indicated by the sensor data; determine a travel path in the road lane indicated by the sensor data, the travel path being offset from a center of the road lane by the offset value; and cause a steering system of the autonomous vehicle to follow the travel path.” and similar recitations of claims 36 and 49, are not taught by the reference. 
However, the amendments to the independent claims necessitate updated grounds of rejection using the previously cited reference Patana and new reference Schiffmann (US 20100076684) to adequately address the new claim limitations. In particular, the claim limitation “calculate an offset value for lane navigation, based on a random value selected from within a range of values, wherein the range of values corresponds to a width of a road lane indicated by the sensor data;” is not readily apparent from Patana alone in sufficient detail as written in the instant application claims. As such, this argument is moot and updated rejections have been provided necessitated by amendment. 
Applicant argues, in particular, Patana does not mention anywhere the word “random” or “of a random value”, and instead discusses lane shift determining algorithms, which follow deterministic non-random methods, and cites paragraphs [0022]-[0025] for examples of these non-random, deterministic 
However, according to the claims, the random value itself is not directly used to calculate an offset value, rather an offset value is calculated based on a random value. As such, anything as simple as either picking a random lane shift direction or distance meets this criteria. While Patana does not explicitly mention the word random, there are precisely three ways that lane shifts may be determined, when under no emergency situation. In order to lane shift without causing excessive wear to a strip of lane, vehicles may be shifted by a predetermined amount and direction, shifted by a random amount and direction, or shifted by a pseudo-random amount and direction. A shift amount and direction is suggested in the Applicant’s cited paragraphs [0022]-[0025], where for example on a certain day of the week, vehicles are instructed to shift by a predetermined amount in a predetermined direction. However, how these directions and distances are determined is distinctly not explained and left to the reader’s interpretation. As such, this input direction and distance is determined by an algorithm with unclear inputs, which as stated above could be predetermined, random, or pseudo-random. A predetermined input, for example to shift every vehicle left for one time period, right for another, and by some set distance or mathematical relationship, would require at least knowledge of traffic distribution at all times to adequately distribute wear along the lane. A random distribution, does not have this disadvantage, as long as vehicles continuously use the road, over an extended period of time road wear will be evenly distributed. A pseudo-random distribution effectively increases the likelihood of a recent action not being repeated, which would effectively reduce the randomness of a random distribution in the attempt to better distribute vehicles, but again relies upon having important knowledge of previous and future vehicles, which may well not be available. As such, Patana necessarily includes the teaching of calculating an offset based on a random value, and the algorithms of Patana must accept a random value as an input. That being said, again Patana alone does not teach the updated 
As such, for the above reasons this argument is unpersuasive and Patana does not teach the opposite of the instant claims.  
Applicant argues the prior rejection of dependent claims 27, 37, and 50, which have now been canceled, appear in clear error and this prior basis for rejection cannot be used to support even an obviousness rejection of the independent claim, as amended. Further, that the cited paragraph for these claims, paragraph [0019], refers to deterministic, non-random methods of calculating the amount and direction of lane shift. Still further, that the Examiner’s assertion in the previous Office Action that a perfectly random distribution throughout a lane is the only logical distribution to evenly distribute wear is not remotely disclosed or suggested in Patana and is actually the opposite of what is disclosed in Patana and that this deviation from Patana appears firmly grounded in hindsight, using the claims of the instant application to redesign and modify the teachings of Patana. 
However, as explained above, Patana does include an inherent teaching of a random input as an acceptable input and the most logical input under certain circumstance, although not to the same level of detail as required by the newly amended claims. As such, there was no clear error for the previous rejection of these canceled claims. Further, it must be recognized that any obviousness judgment is in a sense based upon hindsight reasoning, and therefore the question is not if hindsight was ever incorporated but instead if impermissible hindsight was incorporated. This is not the case, as was stated in the previous office action and further expanded upon in this office action, a random input is a necessary case of the teachings of Patana, not an obvious modification or deviation. Nonetheless, as stated above, additional teachings are required to fully and clearly meet the updated language of the amended independent claims. 
As such, this argument is unpersuasive. 
Applicant argues that dependent claims 27-31, 38-41, 43, and 46 are allowable at least by virtue of the above deficiency of the independent claims. 
This is unpersuasive for at least the same rules as above. 
In regards to dependent claims 32-35, 44, 45, 47, and 48, which have been rejected by Patana in view of Clarke (US 20150153735) or Patana in view of Choi (US 20120203428), are allowable for the same reasons, and neither Clarke, nor Choi remedy the alleged deficiencies of the independent claims. 
This is unpersuasive for at least the same reasons as given above and neither Clarke, nor Choi are required to remedy the challenged deficiencies. 

Claim Objections
Claim 44 objected to because of the following informalities:  the claim recites “to identify potential obstacle” which should read “to identify a potential obstacle”, emphasis added.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-31, 36, 38-41, 43, 46, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Patana (US 20170183035) in view of Schiffmann et al. (US 20100076684).
In regards to claim 26, Patana teaches a system for managing an autonomous vehicle (Fig 1B, 4, 5), the system comprising: 

a vehicle control system comprising processing circuitry to: ([0029] vehicle includes onboard vehicle behavior controllers 137 and steering controller, Fig 5 which are made up of circuitry.)
determine a travel path in the road lane indicated by the sensor data, the travel path being offset from a center of the road lane by the offset value; and ([0019] vehicle may be caused by automated means to travel offset from the center of a lane.)
cause a steering system of the autonomous vehicle to follow the travel path. ([0029] vehicle behavior controller and steering controller actuates vehicle to steer along a path and adjust movement.)
	Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
	Patana does not teach:
calculate an offset value for lane navigation, based on a random value selected from within a range of values, wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
	However, Schiffmann teaches treating the lane position of the host vehicle as a random variable ([0027]). This is based on the position within the lane of the road, as well as a probability of being outside the intended lane ([0022], [0023]). As this is position within a lane, the lane position itself must correspond to a width of a road lane, where the road lane width and other road information is determined through sensor systems ([0016], [0028]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, by incorporating the teachings of 
	The motivation to do so is that, as acknowledged by Schiffmann, such an incorporation allows for improved determinations accounting for uncertainties and movements ([0004]), which one of ordinary skill would have recognized improves the safety of the vehicle and passengers, as well as other vehicles. 

In regards to claim 28, Patana, as modified by Schiffmann, teaches the system of claim 26, wherein to determine the travel path, the processing circuitry of the vehicle control system is to: 
identify a road condition of a road segment in the road lane; ([0018] lane bands tend to wear down when they are more commonly traveled. [0022] lane shift algorithms may determine lane offsets based upon observed wear and avoiding progressing wear further. [0055] sensors may be used to identify road conditions, for example potholes, ahead of the vehicle.)
wherein the offset value is further calculated based on the road condition. ([0022] offset value may be determined based on road condition.)

In regards to claim 29, Patana, as modified by Schiffmann, teaches the system of claim 28, wherein to identify the road condition, the processing circuitry of the vehicle control system is to:
access a database of road conditions, each road condition including a geographical position; ([0021] patrol vehicles may travel along stretches of road and identify traffic and road conditions and store this information in a database for access when determining lane shifts. This must include a geographical position of the road condition.) and


In regards to claim 30, Patana, as modified by Schiffmann, teaches the system of claim 29, wherein the database of road conditions is populated, at least in part, by a community of drivers. ([0021] mobile patrol centers, which are a number of patrol vehicles, collect the roadway and traffic condition data for the database.)

In regards to claim 31, Patana, as modified by Schiffmann, teaches the system of claim 28, wherein to identify the road condition, the processing circuitry of the vehicle control system is to: 
obtain, via the interface, the sensor data from a sensor array installed on the autonomous vehicle; ([0057] processing unit 510 receives image signals from sensors.) and
identify the road condition based on the sensor data. ([0055] road hazards may be identified using sensor data. Road hazards are a reflection of the road condition.)

In regards to claim 36, Patana teaches a method of managing an autonomous vehicle (Fig 2, 3), the method comprising: 
obtaining sensor data from at least one sensor of the autonomous vehicle; ([0036] vehicle sensors observe surrounding environment.)

causing a steering system of the autonomous vehicle to follow the travel path. ([0041] in step 218, when it is determined safe to enter shift control, the vehicle is steered to shift off center of the lane.)
Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
Patana does not teach:
calculating an offset value for lane navigation, based on a random value selected from within a range of values, wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
However, Schiffmann teaches treating the lane position of the host vehicle as a random variable ([0027]). This is based on the position within the lane of the road, as well as a probability of being outside the intended lane ([0022], [0023]). As this is position within a lane, the lane position itself must correspond to a width of a road lane, where the road lane width and other road information is determined through sensor systems ([0016], [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control method of Patana, by incorporating the teachings of Schiffmann, such that the system generates, determines, or receives a random variable that corresponds to the width of the a road lane indicated by sensor data, and feeds this variable into the calculation of an offset value for lane navigation. 


In regards to claim 38, Patana, as modified by Schiffmann, teaches the method of claim 36, wherein determining the travel path comprises:
identifying a road condition of a road segment in the road lane; ([0018] lane bands tend to wear down when they are more commonly traveled. [0022] lane shift algorithms may determine lane offsets based upon observed wear and avoiding progressing wear further. [0055] sensors may be used to identify road conditions, for example potholes, ahead of the vehicle.) 
wherein calculating the offset value is further calculated based on the road condition. ([0022] offset value may be determined based on road condition.)

In regards to claim 39, Patana, as modified by Schiffmann, teaches the method of claim 38, wherein identifying the road condition comprises:
accessing a database of road conditions, each road condition including a geographical position; ([0021] patrol vehicles may travel along stretches of road and identify traffic and road conditions and store this information in a database for access when determining lane shifts. This must include a geographical position of the road condition.) and
identifying the road condition using the geographical position of a potential obstacle and a geographical position of the autonomous vehicle. ([0023] all traffic for a given roadway may be instructed to shift based upon the road database. As this is specific to a given roadway, it must be based 

In regards to claim 40, Patana, as modified by Schiffmann, teaches the method of claim 39, wherein the database of road conditions is populated, at least in part, by a community of drivers. ([0021] mobile patrol centers, which are a number of patrol vehicles, collect the roadway and traffic condition data for the database.)

In regards to claim 41, Patana, as modified by Schiffmann, teaches the method of claim 39, wherein the database of road conditions is personal to an operator of the autonomous vehicle. ([0019] amount of lane shift may be varied based upon vehicle characteristics and type, such as weight, length, width, stability, and degree of automation. As such the database must be personalized as well to adequately provide an input.)

In regards to claim 43, Patana, as modified by Schiffmann, teaches the method of claim 38, wherein identifying the road condition comprises: 
obtaining, via an interface, the sensor data from a sensor array installed on the autonomous vehicle; ([0057] processing unit 510 receives image signals from sensors.) and 
identifying the road condition based on the sensor data. ([0055] road hazards may be identified using sensor data. Road hazards are a reflection of the road condition.)

In regards to claim 46, Patana, as modified by Schiffmann, teaches the method of claim 38, wherein the road condition is a road rut. ([0002] more frequently traveled areas of lanes become road ruts. [0021] road conditions may be identified with patrol vehicles and [0055] by the vehicle's sensors.)

In regards to claim 49, Patana teaches at least one non-transitory machine-readable medium including instructions for managing an autonomous vehicle, which when executed by a machine, cause the machine to perform operations comprising: ([0060] features of disclosure are stored on nontransitory computer readable medium.)
obtaining sensor data from at least one sensor of the autonomous vehicle; ([0036] vehicle sensors observe surrounding environment.)
determining a travel path in the road lane indicated by the sensor data, the travel path being offset from a center of the road lane by the offset value; ([0019] vehicle may be caused by automated means to travel offset from the center of a lane.) and 
causing a steering system of the autonomous vehicle to follow the travel path. ([0029] vehicle behavior controller and steering controller actuates vehicle to steer along a path and adjust movement.)
Patana also teaches road vehicles are urged or caused to automatically travel off center of the lane to reduce lane wear ([0019]). As Patana does not provide an exclusive set of inputs to the algorithm determining the offset value, a random value is a logical input. 
Patana does not teach:
calculating an offset value for lane navigation, based on a random value selected from within a range of values, wherein the range of values corresponds to a width of a road lane indicated by the sensor data; 
However, Schiffmann teaches treating the lane position of the host vehicle as a random variable ([0027]). This is based on the position within the lane of the road, as well as a probability of being outside the intended lane ([0022], [0023]). As this is position within a lane, the lane position itself must correspond to a width of a road lane, where the road lane width and other road information is determined through sensor systems ([0016], [0028]). 

The motivation to do so is that, as acknowledged by Schiffmann, such an incorporation allows for improved determinations accounting for uncertainties and movements ([0004]), which one of ordinary skill would have recognized improves the safety of the vehicle and passengers, as well as other vehicles.

Claims 32-35, 44, 45, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Patana in view of Schiffmann, in further view of Clarke et al. (US 20150153735).
In regards to claim 32, Patana, as modified by Schiffmann, teaches the system of claim 31.
Patana, as modified by Schiffmann, does not teach: wherein the sensor data includes image data, and wherein to identify the road condition, the vehicle control system is to use an image classifier to identify a potential obstacle.
However, Clarke teaches recognizing in images lane geometry, road marks, and filtering markings to determine which represent lanes and roads, including determining potholes and other road condition indications using a mathematical model ([0160]). This is an image classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, as already modified by Schiffmann, by incorporating the teachings of Clarke, such that an image classifier is used to determine the recognize information of the road in images.


In regards to claim 33, Patana, as modified by Schiffmann and Clarke, teaches the system of claim 32, wherein the sensor data is obtained from a very high frequency radar. ([0036], [0055] distance measuring sensor used to determine road features may be a radar. All types and frequencies of radar are equally included in the teachings.)

In regards to claim 34, Patana, as modified by Schiffmann, teaches the system of claim 26.
Patana also teaches vehicle may communicate database information indicating the location of road and traffic conditions through vehicle-to-vehicle communication ([0021]).
Patana, as modified by Schiffmann, does not teach: wherein to determine the travel path, the vehicle control system is to: 
negotiate to platoon with a lead vehicle in the road lane; and
obtain the offset value from the lead vehicle.
However, Clarke teaches a vehicle may determine a lane offset by mimicking a leading vehicle ([0199]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control system of Patana, as already modified by Schiffmann, by incorporating the teachings of Clarke, such that the host vehicle may mimic a leading vehicle which is platooning and obtaining the offset value from the lead vehicle.
The motivation to do so is that, as acknowledged by Clarke, adjusting, for example, based on a lead vehicle, allows for a vehicle to be controlled more safely and accurately ([0005]).

In regards to claim 35, Patana, as modified by Schiffmann and Clarke, teaches the system of claim 34, wherein to negotiate to platoon with the lead vehicle, the vehicle control system uses a vehicle-to-vehicle communication link. ([0021] vehicle-to-vehicle communication may be performed to exchange information. As modified, this must include when platooning.)

In regards to claim 44, Patana, as modified by Schiffmann, teaches the method of claim 43.
Patana, as modified by Schiffmann, does not teach: wherein the sensor data includes image data, and wherein identifying the road condition comprises using an image classifier to identify potential obstacle. 
However, Clarke teaches recognizing in images lane geometry, road marks, and filtering markings to determine which represent lanes and roads, including determining potholes and other road condition indications using a mathematical model ([0160]). This is an image classifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane offset control method of Patana, as already modified by Schiffmann, by incorporating the teachings of Clarke, such that an image classifier is used to determine the recognize information of the road in images.
The motivation to do so is that, as acknowledged by Clarke, this allows a vehicle to better recognize information representing the environment of the vehicle, allowing the vehicle to more safely drive in an autonomous mode ([0005]).

In regards to claim 45, Patana, as modified by Schiffmann and Clarke, teaches the method of claim 44, wherein the sensor data is obtained from a very high frequency radar. ([0036], [0055] distance 

In regards to claim 47, Patana, as modified by Schiffmann, teaches the method of claim 36.
Patana, as modified by Schiffmann, does not teach: wherein determining the travel path comprises:
identifying an object near the autonomous vehicle; and
wherein the offset value is further calculated based on the object.
Clarke teaches a processing unit that recognizes the presence of another vehicle that may be encroaching in the vicinity of the vehicle and determine an offset profile shifting the vehicle over in the lane if there is sufficient space ([0314]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Schiffmann, by incorporating the teachings of Clarke, such that nearby vehicles that may encroach on the host vehicle may adjust the lane position of the host vehicle.
The motivation to do so is that, as acknowledged by Clarke, this allows the vehicle to autonomously perform more safely and accurately ([0005]).

In regards to claim 48, Clarke teaches the system may determine that an encroaching vehicle has passed a collision threshold, for example being closer than a predetermined distance ([0316]), and if the vehicle has passed the collision threshold taking an evasive action, which may include steering ([0317]) or returning to a midpoint in a lane ([0318], [0319]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Schiffmann 
The motivation to do so is that, as acknowledged by Clarke, this allows the vehicle to autonomously perform more safely and accurately ([0005]).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Patana in view of Schiffman, in further view of Choi et al. (US 20120203428).
In regards to claim 42, Patana, as modified by Schiffmann, teaches the method of claim 39.
Patana, as modified by Schiffmann, does not teach: wherein the database of road conditions is stored on a mobile device of an operator of the autonomous vehicle.
However, Choi teaches a database representing the condition of roads can be saved to onboard data storage with a customer phone ([0021]). The data store may be conventionally located on the phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the lane shift control method of Patana, as already modified by Schiffmann, by incorporating the teachings of Choi, such that the road condition database is stored onboard the vehicle, which includes on the phone of a customer.
The motivation to do so is that, as acknowledged by Choi, doing so allows a vehicle to adjust preemptively for upcoming road conditions ([0021]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zagorski et al. (US 20130151058) teaches a system and method that observes the behavior of leading vehicles to account for potentially unseen road hazards.
Stein (US 20180194286) teaches using a camera attached to a vehicle to determine the presence and characteristics of road surface features ahead of the vehicle.
Christensen et al. (US 20170096139) teaches lane shifting by an arbitrary amount to adjust visibility and prepare for a lane departure event. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.S.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661